Gilbert, J.:
The only question in the case is, whether the statute for the protection of boarding-house keepers (Laws 1860, chap. 446), gives a lien upon the separate property of the wife of a boarder, who engaged board for himself and his family, and we are of opinion that it does not. Taking the language of the statute in its ordinary sense, it is only the baggage and effects of the boarder that are affected by the lien, and the lien is given only for the amount which may be due for board by such boarder. For the purposes of this statute the effects which the boarder brings with him to the boarding-house are to be deemed his effects, although they in fact belong to another, if the boarding-house keeper has no notice of the latter fact. That was the rule of the common law with respect to inn-keepers, and a reasonable construction of the statute makes the same rule applicable to keepers of boarding-houses. (Jones v. Morrill, 42 Barb., 623.) Not so, however, where the guest was received under a contract that the inn-keeper should furnish lodgings, or board, or both to him and others who accompanied him, and for whom he undertook to provide, e. g., relatives, servants or workmen, and who brought their own effects on his premises on the faith of such contract. The lien no doubt might be excluded by special contract between the parties, and a contract made by A. with an inn-keeper to pay for the board of B. would necessarily exclude any lien on the goods of B. (Cross on Liens, 40), for no lien could exist unless the guest had become liable to the innkeeper.
The statute cited confers upon boarding-house keepers no greater rights than inn-keepers possessed at common law.
*596In the case before us, the effects on which the lien is claimed consisted of the wearing apparel of the plaintiff, and formed a part of her separate property. Her husband alone became liable for her board by special contract with the defendant. She incurred no liability.
We think, therefore, that as nothing was due from her to the defendant, the latter had no right to detain her goods for the debt of her husband.
The judgment must be affirmed.
Present — Barnard, P. J., Gilbert and Dykman, JJ.
Judgment of County Court affirmed, with costs and disbursements.